 In the Matter of BETHLEHEM STEEL COMPANY (SHIPBUILDINGDIVISION)andINTERNATIONALMOLDERS AND FOUNDRY WORKERSUNION OF NORTH AMERICA, LOCAL No. 81 (A. F. OF L.)In the Matterof BETHLEHEM STEEL COMPANY (SHIPBUILDINGDivi-SION)andLOCAL96,INTERNATIONALUNION OF OPERATINGENGINEERS (A. F.OFL.)IntheMatter of BETHLEHEM STEEL COMPANY(SHIPBUILDINGDIVISIONandINDUSTRIALUNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA,LOCAL No. 12 (C. I.0.)In the Matter of BETHLEHEM STEEL COMPANY (SHIPBUILDINGDIVISION)andLOCAL 807, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS (A. F. OF L.)Cases Nos. R-2691 to R-0694 inclusiveAMENDMENT AND SUPPLEMENT TO DECISIONDIRECTION OF ELECTIONSANDORDEROn August 5, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision, Direction of Elections, andOrder in the above-entitled cases.'. In its Decision, involving onlythe Staten Island Yard of Bethlehem Steel Company (ShipbuildingDivision), herein called the Company, the Board directed an electionin a plant-wide unit, with certain exclusions, and an election amongfoundry employees.A petition which had been filed by Local 807,International Brotherhood of Teamsters, Chauffers, Warehousemenand Helpers (A. F. of L.), herein called the Teamsters, was dismissedon the ground that the unit contended for by the Teamsters wasinappropriate. .On August 15, 1941, the Teamsters filed another petition with theBoard alleging that a question affecting commerce had arisen con-cerning the representation of truck drivers at the Staten Island Yard133 N. L. R. B. 1064.35 N. L R. B., No. 9.34 BETHLEHEMSTEELCOMPANY35of the Company and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449.On August 15,' 1941, the Teamsters, the Company,-and IndustrialUnion of Marine and Shipbuilding Workers of America, Local No.12 (C. I. 0.), herein called the Industrial Union, entered into aconsent election agreement whereby the Board's Regional Directorfor the Second Region was authorized to conduct an election amongthe truck drivers in the Company's Staten Island Yard.On August 15, 1941, the Teamsters and the Industrial Unionjoined in a petition to the Board requesting the Board to amend itsDecision, Direction of Elections, and Order of August 5, 1941, andexclude the employees claimed by the Teamsters from the plant-wideelection directed by the Board in the August 5, 1941, Decision, Direc-tion of Elections, and Order; and that the Board amend its August5, 1941, Decision, Direction of Elections, and Order to permit-thedetermination of the question of representation of the truck driversin the Staten Island Yard of the Company in accordance with theabove-mentioned consent election agreement entered into between theparties.Although the Company did not join in this latter petitionto the Board, it has indicated to the Board in writing that it does notoppose the petition.Under all the circumstances and in accordance with the requestof all interested parties, the Board hereby amends its Decision,Direction of Elections, and Order 2 of August 5, 1941, in the above-entitled cases by-(1) Inserting at page 5, line 4, the following sentence :The Industrial Union and Company agree to exclude the truckdrivers claimed by the Teamsters from the plant-wide unit.(2) Striking the last two paragraphs on page 6.(3) Inserting at page 8, line 19 after the word "basis," and beforethe word "and" the following : "truck drivers,".(4) Inserting at page 9, in the sixth line from the end of the lastfull paragraph, after the word "basis," and before the word "and"the following : "truck drivers,".(5)Striking at page 10, line 3, the period after the word "dis-missed" and inserting at -that -point the following : ", that of theTeamsters without prejudice.".,'Reference hereinafter is to the mimeographed copy of the Decision, Direction of Elec-tions, and Order451270-42-vol 354 36DECISIONSOF NATIONALLABOR RELATIONS BOARD[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 23, 1941On August 5, 1941, the National LaborRelationsBoard, hereincalled the Board, issued its Decision, Direction of Elections, andOrder in the above-entitled proceeding.,On August 28, 1941, theBoard issued an Amendment and Supplement to Decision, Directionof Elections, and Order.Pursuant to the Direction of Elections,elections by secret ballot were conducted on August 29, 1941, underthe direction and supervision of the Regional Director for the SecondRegion (New York City). On September 4, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedan Elections Report, copies of which were duly served upon theparties.No objections to the conduct of the ballot or the ElectionsReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reported asfollows :With respect to Group 1(Case No. R-2691)Total number eligible to vote______________________________96Total number of ballots cast______________________________91Total number of valid ballots______________________________88Total number of votes in favor of Industrial Union of Marineand ShipbuildingWorkers of America, Local No. 12,C. I. 0.-------------------------------------------------4Total number of votes in favor of International Molders andFoundry Workers Union of North America, Local No. 81,A. F. of L----------------------------------------------84Total number of votes in favor of neither union_____________0Total number of blank votes_______________________________0Total number of void ballots------------------------------1Total number of challenged votes__________________________2With respect to Gioup 2 (Case No. R-2693)Total number eligible to vote_____________________________3681Total number of ballots cast_______________________________2876Total number of valid ballots-----------------------------2818Total number of votes in favor of Industrial Union of Marineand Shipbuilding Workers of America, Local 12, C. I. 0-_2193Total number of votes againstafore-mentioned union------625Total number of blank votes______________________________6Total number of void ballots_______________________________ -3Total number of challenged votes__________________________49I33 N. L R.B 1064. BETHLEHEM STEELCOMPANY37In the Decision of August 5, 1941,as amended,the Board made nofinal determination as to the appropriate unit or units,but statedthat such determination would depend upon the results of the elec-tions ordered.Upon the entire record in the case, the Board makes the following :SUPPLEMENTARYFINDINGS OF FACTWe find that all foundry employees in the Staten Island Yard ofBethlehem Steel Company(Shipbuilding Division)engaged in theproduction of castings,but excluding crane operators and patternmakers, constitute a unit appropriate for the purposes of collectivebargaining,and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.We find that all employees of Bethlehem Steel Company (Ship-building Division) in the Staten Island Yard, excluding all foundryemployees(other than crane operators and pattern makers)engagedin the production of castings,all salaried employees and executives orsupervisors who do not work with tools, foremen, timekeepers,drafts-men, watchmen,employees of the engineering department includingtechnical employees in that department,.'janitors and janitresses,officeand clerical employees,snappers who are paid on a salary basis, truckdrivers, and all technical employees working on a salary, constitutea unit appropriate for the purposes of collective bargaining,and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policiesof the Act.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTARYCONCLUSIONS OF LAW1.All foundry employees in the StatenIslandYard, of BethlehemSteelCompany (Shipbuilding Division), New York City, engaged inthe production of castings, but excludingcrane operatorsand patternmakers, constitutea unit appropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the National LaborRelations Act.2.All employeesof BethlehemSteelCompany (Shipbuilding Divi-sion),New York City,in its Staten IslandYard, excluding allfoundry employees(other thancrane operatorsand patternmakers)engagedin the productionof castings,all salaried employees andexecutives or supervisorswho do not work withtools, foremen, time-keepers, draftsmen,watchmen,employeesof the,engineering depart-ment including technical employees in that department,janitors andjanitresses,office and clerical employees,snappers who are paid on 38DECISIONSOF NATIONALLABOR RELATIONS BOARDa salary basis,truck drivers,and all technical employees working ona salary, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat.449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that International Molders and FoundryWorkers Union of North America, Local No. 81, affiliated with theAmerican Federation of Labor, has been designated and selected bya majority bf the foundry employees engaged in the production ofcastings employed by Bethlehem Steel Company(Shipbuilding Divi-sion),New York City, in its Staten Island Yard, excluding craneoperators and pattern makers,as their representative for the purposesof collective bargaining, and that, pursuant to the provisions of Sec-tion 9(a) of the National Labor Relations Act, International Moldersand Foundry Workers Union of North America, Local No. 81, affil-iated with the American Federation of Labor, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother conditions of employment; andIT IS HEREBY FURTHER CERTIFIED that Industrial Union of Marineand Shipbuilding Workers of America, Local No. 12, affiliated withthe Congress of Industrial Organizations,has been designated andselected by a majority of all employees of Bethlehem Steel Company(Shipbuilding Division),New York City, in its Staten Island Yard,excluding all foundry employees(other than crane operators andpattern makers) engaged in the production of castings,all salariedemployees and executives or supervisors who do not work with tools,foremen, timekeepers,draftsmen,watchmen, employees of the engi-neering department including technical employees in that department,janitors and janitresses,office and clerical employees,snappers whoare paid on a salary basis,truck drivers, and all technical employeesworking on a salary, as their representative for the purposes of col-lective bargaining,and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, Industrial Union of Ma-rine and Shipbuilding Workers of America, Local No. 12, affiliatedwith the Congress of Industrial Organizations,is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay,wages, hours of employment, andother conditions of employment.35 N. L.R. B, No. 9a.